DETAILED ACTION
This office action is in response to the instant application filed on 07/14/2020.
Claims 1-30 are pending of which claims 1, 26, 29, and 30 are independent claims.
IDS, filed on 11/13/2020, is considered.
The present application is being examined under AIA  first to file provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 and 26-30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20200374045 to Yin (hereinafter “Yin”).
 
Regarding claim 1: Yin discloses a  method for wireless communication at a first device, comprising: determining assignment information for processing batch-based feedback for a batch of downlink transmissions that are configured to be processed together by the first device receiving, from a second device, a downlink transmission from the batch of downlink transmissions Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; constructing, based at least in part on the assignment information and the downlink transmission, a codebook associated with the processing batch-based feedback(Yin, see paragraph  [0075], if CBG is configured HARQ-ACK batch reporting, HARQ-ACK may be reported at the CBG level; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status ) may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining); determining, based at least in part on the codebook, acknowledgment feedback for the downlink transmission(Yin, see paragraph  [0028], selecting feedback method based configuration, and  an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and see paragraph [0041], a separate set of counter DAI and total DAI can be signaled for each sub-codebook, i.e. one set of counter DAI and total DAI for DL transmissions with TB level HARQ-ACK, and another set of counter DAI and total DAI for CBG level HARQ-ACK) and transmitting, to the second device, the acknowledgment feedback (Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; the configuration of a HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook for each transport block (TB) based DL transmission(s); and the HARQ-ACK codebook is generates a batch by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 
 
Regarding claim 2: Yin discloses the  method of claim 1, wherein the assignment information for the processing batch-based feedback comprises a batch assignment index counter, a total batch assignment index, or both (Yin, see paragraph [0028] A counter downlink assignment indicator (DAI) may indicate an accumulated number of HARQ-ACK bits, and a total DAI indicates the total number of HARQ-ACK bits to be reported in a single UL reporting on PUCCH or PUSCH; the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for code block groups (CBGs) of each transport block (TB) if CBG is configured for a CC; and if CBG is not configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB); the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); the HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook). 

Regarding claim 3: Yin discloses the  method of claim 2, wherein determining the assignment information comprises: receiving, from the second device, a downlink control information; and determining the batch assignment index counter based at least in part on receiving the downlink control information, wherein constructing the codebook is based at least in part on determining the batch assignment index counter (Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 
 
Regarding claim 4: Yin discloses the  method of claim 3, further comprising: identifying a bit width associated with the batch assignment index counter based at least in part on receiving the downlink control information; and determining a mapping between an Yin, see paragraph  [0075], if CBG is configured, HARQ-ACK may be reported at the CBG level or in batch; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8. For example, 8 may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining). 

Regarding claim 5: Yin discloses the  method of claim 4, wherein determining the mapping further comprises: determining that a first index with associated with a first downlink transmission and a second index with associated with a second downlink transmission are mapped to a same value of the bit width, wherein constructing the codebook is based at least in part on determining the mapping (Yin, see paragraph  [0075], if CBG is configured, HARQ-ACK may be reported at the CBG level or in batch; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8. For example, 8 may be configured for the possible maximum number of CBGs per TB).  

Regarding claim 6: Yin discloses the  method of claim 4, wherein the bit width associated with the batch assignment index counter is based at least in part on a format associated with the downlink control information(Yin, see paragraph  [0118],a DCI format with fallback does not support multiplexing of HARQ-ACK feedbacks or batching of HARQ feedbacks, and  if a UE is configured with CBG-based retransmission, for the PDSCH scheduled by PDCCH using fallback DCI (e.g., a first DCI format), TB level HARQ-ACK feedback may be used at least for the case without HARQ-ACK multiplexing; this means that fallback DCI does not support CBG level HARQ-ACK feedback, for example, in a case that the UE receives the DL transmissions (i.e., PDSCH) that is scheduled by using the fallback DCI format (i.e., the PDCCH with the fallback DCI format), the UE  may generate HARQ-ACK bit(s) (i.e., HARQ-ACK information) only for the transport block(s) in the PDSCH instead of batching or multiplexing the HARQ feedback).  

Regarding claim 7: Yin discloses the  method of claim 6, wherein the format associated with the downlink control information comprises a fallback downlink control information (Yin, see paragraph  [0118],a DCI format with fallback does not support multiplexing of HARQ-ACK feedbacks or batching of HARQ feedbacks, and  if a UE is configured with CBG-based retransmission, for the PDSCH scheduled by PDCCH using fallback DCI (e.g., a first DCI format), TB level HARQ-ACK feedback may be used at least for the case without HARQ-ACK multiplexing; this means that fallback DCI does not support CBG level HARQ-ACK feedback, for example, in a case that the UE receives the DL transmissions (i.e., PDSCH) that is scheduled by using the fallback DCI format (i.e., the PDCCH with the fallback DCI format), the UE  may generate HARQ-ACK bit(s) (i.e., HARQ-ACK information) only for the transport block(s) in the PDSCH instead of batching or multiplexing the HARQ feedback).  

Regarding claim 8: Yin discloses the  method of claim 7, wherein the fallback downlink control information comprises a single bit information (Yin, see paragraph [0128], in a case that a UE detects the fallback DCI format, the UE  may generate a single HARQ-ACK bit for each transport block (i.e., DL transmissions), and for non-fallback, the UE  may generate, based on the CBG configuration(s), HARQ-ACK information bits for the transport block(i.e., DL transmissions)).

Regarding claim 9: Yin discloses the  method of claim 6, wherein the format associated with the downlink control information comprises a non-fallback downlink control information (Yin, see paragraph  [0028], for non-fallback configuration,  if CBG is configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB), and  if CBG is not configured for a CC, the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook).  

Regarding claim 10: Yin discloses the  method of claim 9, wherein the non-fallback downlink control information comprises two bits(Yin, see paragraph [0028] DCI may carry the HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and this requires two bits to represent the two sub-codebooks). 

Regarding claim 11: Yin discloses the  method of claim 2, wherein determining the assignment information further comprises: receiving, from the second device, a downlink control information indicating a total number of downlink transmissions included in the batch of downlink transmissions (Yin, see paragraph  [0075], for batch transmission a CBG is configured, HARQ-ACK may be reported at the CBG level, which is the same as a batch reporting); and identifying the total batch assignment index based at least in part on receiving the downlink control information, wherein constructing the codebook is based at least in part on identifying the total batch assignment index(Yin, see paragraph  [0075], if CBG is configured, HARQ-ACK may be reported at the CBG level or in batch; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining). 
 
Regarding claim 12: Yin discloses the  method of claim 11, further comprising: identifying a bit width associated with the total batch assignment index based  at least in part on receiving the downlink control information, wherein constructing the codebook is based at least in part on identifying the bit width associated with the total batch assignment index(Yin, see paragraph  [0028],  if CBG is configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB), and  if CBG is not configured for a CC, the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook and the cumulative bit width of the multiplexed codebook is  total bit width without exceeding the maximum total DAI bits).  

Regarding claim 13: Yin discloses the  method of claim 12, wherein the bit width associated with the total batch assignment index is the same as a number of bits associated with uniquely identifying each downlink transmission of the total number of downlink transmissions(Yin, see paragraph  [0075], if CBG is configured, HARQ-ACK may be reported at the CBG level or in batch; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status  ) may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining). 

Regarding claim 14: Yin discloses the  method of claim 12, wherein the bit width associated with the total batch assignment index is less than a number of bits associated with uniquely identifying each downlink transmission of the total number of downlink transmissions(Yin, see paragraph  [0028],  an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook and the cumulative bit width of the multiplexed codebook is  total bit width without exceeding the maximum total DAI bits and see paragraph [0041], a separate set of counter DAI and total DAI can be signaled for each sub-codebook, i.e. one set of counter DAI and total DAI for DL transmissions with TB level HARQ-ACK, and another set of counter DAI and total DAI for CBG level HARQ-ACK).

Regarding claim 15: Yin discloses the  method of claim 1, further comprising: receiving a second downlink transmission from the second device; and determining, based at least in part on the assignment information, that the second downlink transmission is not included in the batch of downlink transmissions that are configured to be processed together by the first device, wherein constructing the codebook associated with the processing batch-based feedback is based at least in part on the determining (Yin, see paragraph  [0028],  an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and see paragraph [0041], a separate set of counter DAI and total DAI can be signaled for each sub-codebook, i.e. one set of counter DAI and total DAI for DL transmissions with TB level HARQ-ACK, and another set of counter DAI and total DAI for CBG level HARQ-ACK).  

Regarding claim 16: Yin discloses the  method of claim 15, wherein the assignment information includes an entry in a batch assignment index counter indicating that the second downlink transmission is not included in the batch of downlink transmissions(Yin, see paragraph  [0028],  if CBG is not configured for a CC, the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); an HARQ-ACK codebook may include only includes the first sub-codebook of a  transport block (TB) level HARQ-ACK).  

Regarding claim 17: Yin discloses the  method of claim 1, further comprising: determining second assignment information for the processing batch-based feedback for a second batch of downlink transmissions; receiving a second downlink transmission from the second device (Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch); and determining, based at least in part on the second assignment information, that the second downlink transmission is included in the second batch of downlink transmissions that are configured to be processed together by the first device, wherein constructing the codebook associated with the processing batch-based feedback is based at least in part on determining that the second downlink transmission is included in the second batch of downlink transmissions(Yin, see paragraph  [0075], if CBG is configured HARQ-ACK batch reporting, HARQ-ACK may be reported at the CBG level; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status ) may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining). 

Regarding claim 18: Yin discloses the  method of claim 1, further comprising: determining that the first device is configured for a processing batch-based transmission based at least in part on determining the assignment information for the processing batch-based feedback, wherein constructing the codebook associated with the processing batch-based feedback is based at least in part on the determining(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; the configuration of a HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook for each transport block (TB) based DL transmission(s); and the HARQ-ACK codebook is generates a batch by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

Regarding claim 19: Yin discloses the  method of claim 1, wherein the assignment information for the processing batch-based feedback is configured for each device Yin, see paragraph  [0028],  if CBG is configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB), and  if CBG is not configured for a CC, the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook and the cumulative bit width of the multiplexed codebook is  total bit width without exceeding the maximum total DAI bits).  

Regarding claim 20: Yin discloses the  method of claim 1, further comprising: determining second assignment information for a non-batch-based feedback for a second batch of downlink transmissions, wherein the non-batch-based feedback comprises a code block group-based feedback, a non-group based feedback, or a combination thereof; receiving, from the second device, a second downlink transmission from the second batch of downlink transmissions; and constructing, based at least in part on the second assignment information, a second codebook associated with the non-batch-based feedback (Yin, see paragraph  [0027], a base station apparatus or a second device transmitting a higher layer signaling to configure the UE with first and second sub-codebooks for hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions are in a single uplink (UL) reporting; the HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook, where the first HARQ-ACK sub-codebook is for transport block (TB) based DL transmission(s); and the second HARQ-ACK sub-codebook is for CBG based DL transmission(s), and the HARQ-ACK codebook is generated by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter Downlink Assignment Index (DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

Regarding claim 21: Yin discloses the  method of claim 20, wherein the second assignment information for the non-batch-based feedback includes the assignment information for the processing batch-based feedback(Yin, see paragraph  [0027], a base station apparatus or a second device transmitting a higher layer signaling to configure the UE with first and second sub-codebooks for hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions are in a single uplink (UL) reporting; the HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook, where the non-batch feedback includes  the first HARQ-ACK sub-codebook is for transport block (TB) based DL transmission(s); and the batch based feedback includes  the second HARQ-ACK sub-codebook is for CBG based DL transmission(s), and the HARQ-ACK codebook is generated by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook creating a back based feedback; a counter Downlink Assignment Index (DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

Regarding claim 22: Yin discloses the  method of claim 1, further comprising: determining that a code block group is enabled for a first component carrier associated with the batch of downlink transmissions and the code block group is disabled for a second component carrier associated with the batch of downlink transmissions, wherein constructing the codebook associated with the processing batch-based feedback is based at least in part on determining that the code block group is enabled for the first component carrier associated with the batch of downlink transmissions and the code block group is disabled for the second component carrier associated with the batch of downlink transmissions(Yin, see paragraph  [0028],  if CBG is configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB), and  if CBG is not configured for a CC, the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook and the cumulative bit width of the multiplexed codebook is  total bit width without exceeding the maximum total DAI bits).  

Regarding claim 23: Yin discloses the  method of claim 1, further comprising: receiving, from the second device, a second downlink transmission from the batch of downlink transmissions; and determining a second acknowledgment feedback for the second downlink transmission, wherein transmitting the acknowledgment feedback further comprises transmitting the second acknowledgment feedback(Yin, see paragraph  [0028], a counter downlink assignment indicator (DAI) may indicate an accumulated number of HARQ-ACK bits, and a total DAI indicates the total number of HARQ-ACK bits to be reported in a single UL reporting on PUCCH or PUSCH; the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for code block groups (CBGs) of each transport block (TB) if CBG is configured for a CC; the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB) if CBG is not configured for a CC; the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); the HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK; in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook; alternatively, if there is only first or second sub-codebook configured, only the first or the second sub-codebook may transmitted as feedback not both). 

Regarding claim 24: Yin discloses the  method of claim 1, further comprising: receiving, from the second device, a second downlink transmission from the batch of downlink transmissions; and transmitting a negative acknowledgment feedback Yin, see paragraph [0149], padding CBG bitmap with extra `0`s or NACKs to fill the number of bits for negative acknowledgement   ) for at least one downlink transmission of the batch of downlink transmissions(Yin, see paragraph  [0075], if CBG is configured, HARQ-ACK may be reported at the CBG level or in batch; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining). 

Regarding claim 26. An apparatus for wireless communication at a first device, comprising: a processor, memory with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: determine assignment information for processing batch-based feedback for a batch of downlink transmissions that are configured to be processed together by the first device(Yin, see paragraph  [0028],  if CBG is configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB), and  if CBG is not configured for a CC, the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); an HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, if the two sub-codebooks exist,  the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook and the cumulative bit width of the multiplexed codebook is  total bit width without exceeding the maximum total DAI bits); receive, from a second device, a downlink transmission from the batch of downlink transmissions(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch); construct, based at least in part on the assignment information and the downlink transmission, a codebook associated with the processing batch-based feedback(Yin, see paragraph  [0075], if CBG is configured HARQ-ACK batch reporting, HARQ-ACK may be reported at the CBG level; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status ) may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining); determine, based at least in part on the codebook, acknowledgment Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; the configuration of a HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook for each transport block (TB) based DL transmission(s); and the HARQ-ACK codebook is generates a batch by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

Regarding claim 27: Yin discloses the  apparatus of claim 26, wherein the assignment information for the processing batch-based feedback comprises a batch assignment index counter, a total batch assignment index, or both(Yin, see paragraph [0028] A counter downlink assignment indicator (DAI) may indicate an accumulated number of HARQ-ACK bits, and a total DAI indicates the total number of HARQ-ACK bits to be reported in a single UL reporting on PUCCH or PUSCH; the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for code block groups (CBGs) of each transport block (TB) if CBG is configured for a CC; and if CBG is not configured for a CC, the number of HARQ-ACK bits may accommodate multiple HARQ-ACK bits for each transport block (TB); the number of bits for the counter DAI and total DAI may be greater than 2 bits (e.g., 3 or 4 bits); the HARQ-ACK codebook may include two sub-codebooks, one for transport block (TB) level HARQ-ACK and another one for CBG level HARQ-ACK, and in such a case, the TB level HARQ-ACK sub-codebook is multiplexed before the CBG level HARQ-ACK sub-codebook). 

Regarding claim 28: Yin discloses the  apparatus of claim 27, wherein the instructions to determine the assignment information are executable by the processor to cause the apparatus to: receive, from the second device, a downlink control information Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a DCI to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; and determine the batch assignment index counter based at least in part on receiving the downlink control information, wherein constructing the codebook is based at least in part on determining the batch assignment index counter(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

Regarding claim 29: Yin discloses an apparatus for wireless communication at a first device, comprising: means for determining assignment information for processing batch-based feedback for a batch of downlink transmissions that are configured to be processed together by the first device (Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a DCI to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch); means for receiving, from a second device, a downlink transmission from the batch of downlink transmissions(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch); means for constructing, based at least in part on the assignment information and the downlink transmission, a codebook associated with the processing batch-based feedback(Yin, see paragraph  [0075], if CBG is configured HARQ-ACK batch reporting, HARQ-ACK may be reported at the CBG level; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status ) may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining).; means for determining, based at least in part on the codebook, acknowledgment feedback for the downlink transmission; and means for transmitting, to the second device, the acknowledgment feedback(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; the configuration of a HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook for each transport block (TB) based DL transmission(s); and the HARQ-ACK codebook is generates a batch by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

Regarding claim 30: Yin discloses a non-transitory computer-readable medium storing code for wireless communication at a first device, the code comprising instructions executable by a processor  to: determine assignment information for processing batch-based feedback for a batch of downlink transmissions that are configured to be processed together by the first device(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a DCI to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch); receive, from a second device, a downlink transmission from the batch of downlink transmissions(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch); construct, based at least in part on the assignment information and the downlink transmission, a codebook associated with the processing batch-based feedback(Yin, see paragraph  [0075], if CBG is configured HARQ-ACK batch reporting, HARQ-ACK may be reported at the CBG level; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status ) may be configured for the possible maximum number of CBGs per TB, and CBG transmission information (CBGTI) included in the regular DCI may be used for indicating the number of CBGs per TB, namely, the regular DCI may include the CBG transmission information, such as, CBG flushing out information (CBGFI) for indicating that which CBG(s) is/are (re)transmitted, and  for indicating which CBG(s) is/are handled differently for soft-buffer and/or HARQ combining); determine, based at least in part on the codebook, acknowledgment feedback for the downlink transmission; and  transmit, to the second device, the acknowledgment feedback(Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; the configuration of a HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook for each transport block (TB) based DL transmission(s); and the HARQ-ACK codebook is generates a batch by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 




Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200374045 to Yin (hereinafter “Yin”) in view of US. Pub. 20210218513 to Ma (hereinafter “Ma”).


Regarding claim 25: Yin discloses the  method of claim 1, further comprising: receiving, from the second device, a downlink control information; determining a batch index based at least in part on receiving the downlink control information (Yin, see paragraph  [0075], if CBG is configured HARQ-ACK batch reporting, HARQ-ACK may be reported at the CBG level; in a single codeword (CW) configuration, the maximum configurable number of CBGs per transport block (TB) is 8; the possible maximum number of CBGs per TB is 2, 4, or 8; for example, 8 (this is maximum size of the batch index that uniquely identifies each downlink transmission status ) may be configured for the possible maximum number of CBGs per TB; and determining, based at least in part on the batch index, second Yin, see paragraph  [0027] in order to perform batch feedback, the method includes: the second device transmits a higher layer signaling to configure the UE with a code block group (CBG), which enable the UE to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) of the one or more DL transmissions in a single uplink (UL) reporting or in batch; the configuration of a HARQ-ACK codebook comprises a first HARQ-ACK sub-codebook and a second HARQ-ACK sub-codebook for each transport block (TB) based DL transmission(s); and the HARQ-ACK codebook is generates a batch by appending the second HARQ-ACK sub-codebook to the first HARQ-ACK sub-codebook; a counter downlink assignment index(DAI) value and a total DAI value apply separately for each of the first HARQ-ACK sub-codebook and the second HARQ-ACK sub-codebook). 

However, Yin does not explicitly teach wherein the batch of downlink transmissions and the second batch of downlink transmissions are at least partially overlapped in time. However, Ma in the same or similar field of endeavor teaches wherein the batch of downlink transmissions and the second batch of downlink transmissions are at least partially overlapped in time (Ma, see paragraph [0097], Because time domain resources in a same group partially or completely overlap each other in time domain, and only one time domain resource can be used by the terminal device to receive the downlink data at a same moment, one bit corresponding to one group is sufficient to send the feedback information corresponding to the downlink data to the network device). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ma into Yin’s system/method because it would allow a second time for feedback less than the less than one slot.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of latency of retransmission because the feedback is sent early and the retransmission of the downlink data has enough time to get to the destination and this reduces the transmission latency of downlink data (Ma; [0009]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476